Citation Nr: 1116648	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a Veterans Law Judge in his September 2006 substantive appeal.  However, after rescheduling his hearing twice, he withdrew his request for a hearing before the Board in October 2008. 

This case was initially before the Board in October 2009, at which time a remand was ordered.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the Veteran's case was last before the Board in October 2009, VA has implemented a change to the regulations regarding the corroboration of in-service stressors for PTSD.  The new regulations provide that if a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran has stated that he was in the Republic of Vietnam and that he was subject to rocket, mortar, and small arms fire during military service.  One particular incident involved being shot at while driving a truck.  Although nobody was hurt, there were bullet holes in the truck and its canvas top.  The Board finds that these incidents fit the description of the places, types and circumstances of the Veteran's service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Board also finds that such incidents involve fear of hostile military activity, thus, no further corroboration of an in-service stressor is needed, if a VA or VA-contracted psychologist or psychiatrist relates a diagnosis of PTSD to these events in service.

The Veteran was diagnosed with PTSD in a March 2006 letter by a private social worker, and such diagnosis was related to his Republic of Vietnam experiences.  However, as the private social worker is not a VA or VA-contracted psychologist or psychiatrist, the Veteran cannot be service-connected under the new regulations solely on the basis of this opinion.  

On prior remand, the Board had asked for a VA examination with a VA psychiatrist to be performed.  The Veteran underwent a VA psychiatric examination in November 2010.  However, the examiner did not address the Veteran's Republic of Vietnam experiences in his opinion at all.  In fact, the Veteran wrote a February 2011 letter stating that his VA examination focused solely on his bilateral foot injury involving a fall from a roof in 1986.  The VA examiner, while acknowledging the March 2006 letter and the Veteran's traumatic experiences in the Republic of Vietnam, stated that the Veteran did not have PTSD and instead related the Veteran's depressive condition to his fall in 1986.

The Board finds that since the Veteran has a diagnosis of PTSD, see McClain v. Nicholson, 21 Vet. App. 319 (2007), and there is a noted in-service stressor under the new regulations, a new VA examination is required as the November 2010 VA examiner failed to address any of the claimed in-service stressors or the March 2006 report demonstrating a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Moreover, the VA examiner is not shown to be a VA psychiatrist, which the Board specifically asked for in its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  However, in light of the regulation changes, the Board now finds that an opinion from either a psychiatrist or psychologist is acceptable to comply with this remand.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Puget Sound, Washington VA Medical Center, or any other VA medical facility that may have treated the Veteran since August 2005 and associate those documents with the claims file.

2.  Ask the Veteran for any information regarding any private psychiatric treatment he may have received since March 2006, including from the Peninsula Community Mental Health Center.  After securing the necessary release forms, VA should attempt to obtain any identified documents and associate them with the claims file.  If VA is unable to obtain any of the identified documents, such should be noted in the claims file and the Veteran so informed so that he may have a chance to obtain those documents on his own behalf.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or a VA psychologist in order to determine whether the nature and etiology of any psychiatric disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner must identify him or herself as a VA or VA-contracted psychiatrist or psychologist in his or her report, and state that he or she has read the claims file and THIS REMAND ORDER.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to specifically include whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  

If no current diagnosis of PTSD is rendered by the VA examiner, a clear rationale for such a lack of diagnosis must accompany any such opinion, including specific discussion of the March 2006 letter, the November 2010 VA examination, and any other evidence of record, including the Veteran's lay evidence in his February 2011 correspondence as it relates to his re-experiencing of events that occurred in the Republic of Vietnam.

If the Veteran meets the diagnostic criteria for PTSD, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such PTSD is related to his military service, to include reported "fear of hostile military activity" in the Republic of Vietnam.  

The VA examiner must accept as conclusive fact that the Veteran served in the Republic of Vietnam and that he was the subject of incoming mortar, rocket and small arms fire ("fear of hostile military activity") as a result of his experiences in the Republic of Vietnam.  

The VA examiner must address the noted March 2006 private social worker's letter which diagnosed the Veteran with PTSD and which related such PTSD to his experiences in the Republic of Vietnam, as well as any other evidence of record.  

For any other diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, including the Veteran's experiences in the Republic of Vietnam.  

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


